 CHILD & FAMILY SERVICE OF SPRINGFIELD37Child and Family Service of Springfield,Inc. andLocal 509,Service Employees International Union,AFL-CIO,Petitioner.Case 1-RC-13624August 29, 1975DECISION AND DIRECTION OF ELECTIONSBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Albert N.Stieglitz. Following the hearing, and pursuant to Sec-tion 102.67 of the National Labor Relations BoardRules and Regulations and Statements of Procedure,Series 8, as amended, and by direction of the Region-alDirector for Region 1, this case was transferred totheNational Labor Relations Board for decision.Thereafter, the Petitioner and Employer filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, including thebriefs filed herein, the Board finds:1.The Petitioner seeks to represent all full-timeand regular part-time employees of the Employer atits two Springfield, Massachusetts, locations, locatedapproximately 4 miles apart. Both the Petitioner andthe Employer urge the Board to assert jurisdiction.For the reasons stated hereinafter, we shall assertju-risdiction over the Employer.The Employer is a private nonprofit Massachusettscorporation, engaged primarily in providing socialservices, including family, marriage, individual, andpersonal counseling, foster family care, adoptions,homemaker services, family life education, and out-reach services to various parts of the community. Themajor social service function of the Employer is fam-ily and marriage counseling and therapy. The socialworkers deal with individuals and families understressand experiencing personal difficulties. Thecounseling is done either one to one, with couples, orwith whole families. The social workers consult andwork with hospitals as well as psychiatrists and othermedical personnel on common cases.The Employer's other major operation is the pro-viding of homemaker services, which is home carefor children, families, and older citizens in order tomaintain them in their own community and to pre-vent institutionalization. The homemaker performsduties such as substitute child care, light housekeep-ing,meal preparation, shopping, and light laundry,and gives emotional support and encouragement tothe family members. The homemaker performs mini-mal personal care but is not allowed to give medica-tions or prescriptions. Approximately 75 to 80 per-cent of the Employer's homemaker services are forelderly persons.The Employer's total operating budget for the fis-cal year which ended September 30, 1974, was be-tween $415,000 and $420,000. For the current fiscalyear, the Employer anticipates an operating budgetof approximately $450,000. In the last fiscal year,$224,000 was received from the Federal Government,pursuant to three contracts; approximately $127,000was received from endowment income; approximate-ly $64,000 came from the United Way; and privatecontributions amounted to approximately $1,500.The remainder of the revenue, approximately 10 per-cent, was derived from fees for services. The Employ-er had expenditures in interstate commerce amount-ing to $22,619.25.Based on the above facts, we find that the impactof the Employer's operations on commerce is suffi-cient to warrant assertion of jurisdiction herein and itwill effectuate the purposes of the Act to do so. Ap-proximately 40 percent of the Employer's budgetedexpenses are devoted to homemaker operations,which is directed almost entirely to provide servicesfor people who have health problems. In this regard,the Employer's homemaker operations are similar tothose of visiting nurses association over which wehave asserted jurisdiction and applied a $100,000standard.' Although the homemakers administer nomedical treatment, we have asserted jurisdictionover, and applied the same standard to, facilitieswhich provide essentially custodial and personal carefunctions .2Since the Employer's direct and indirect purchasesof goods and service affect commerce under the Act,and inasmuch as its annual budget meets the Board'sdiscretionary jurisdictional dollar-volume standard,we find that it will effectuate the policies of the Actto assert jurisdiction herein over the Employer.'2.The labor organization involved claims to rep-resent certain employees of the Employer.3.A question affecting commerce exists concern-Visiting Nurse Association, Inc,188 NLRB 155 (1970)ZForestam Realty Corporation d/b/a Riverdale Manor Home For Adults,189 NLRB 176 (1971)3 In view of our assertion of jurisdiction, we find it unnecessary to decidewhether theEmployer's total operation, includingthe counseling and home-maker services,meets thecriteria of a "healthcare institution"as defined inSec 2(14) of the Act220 NLRB No. 4 38DECISIONSOF NATIONALLABOR RELATIONS BOARDing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4.With respect to the appropriate unit, the Peti-tioner seeks a unit of all full-time and regular part-time employees of the Employer. This proposed unitwould include employees located at the Employer'stwo offices, referred to as the Pine Street and Divi-sion Street offices. The Employer, however, urges theBoard to find two appropriate bargaining units: (1) aprofessional unit of social workers; and (2) a nonpro-fessional unit of clericals, maintenance employees,and homemakers.The Employer employs approximately 50 personsin several job classifications. The social workers areemployed in both locations and are classified as so-cial work assistants, social work associates, and prac-titioner I, II, and III. The clerical staff is also em-ployed at both locations, whereas the maintenanceemployees work at the Pine Street office. The 24homemakers receive their assignments by telephoneand go from their own home in which they are as-signed. They have contact with the counseling staffin those circumstances where the family or familiesthat they are serving also are being served by thesocial workers. It appears that most of the fringe ben-efits,with some exceptions, are available to all em-ployees. There is contact among all employees, someoverlapping of supervision, and it appears that theexistence of two offices is primarily for the conve-nience of the persons being served by the Employer.In view of the above, and as no union seeks to repre-sent any of the employees in a different unit, we findthat a single unit of employees at both locations isappropriate.There remains for consideration the issue ofwhether social workers are professional employees ascontended by the Employer. In addition, the Em-ployer also contends, contrary to the Petitioner, thatcertain employees are supervisors and/or confiden-tial employees within the meaning of the Act andshould therefore be excluded from any unit or unitsfound appropriate by the Board.ly recommend or in fact actually hire, discipline, di-rect, and assign employees, and they are clearly su-pervisors within the meaning of the Act.4The Employer contends, contrary to the Petitioner,that Barbara Gingold and Elizabeth Simon are su-pervisors. Both are classified as practitioner III.The record indicates that Gingold spends approxi-mately 40 percent of her time engaged in direct ser-vice such as personal, marital, individual, and groupcounseling. The balance of her time is spent handlingthe "in-take system" and overseeing the activities oftwo employees as well as students. As "in-take super-visor" she is responsible for schedulingand assigningpersonnel to cover the duty hours. Although she doesnot have authority to hire, she does participate infor-mally in the hiring procedure. She has authority togrant time off, schedule and approve overtime, andadjust grievances and has reprimanded employees.She is responsible for evaluating employees and hasthe authority to recommend the promotion of an in-dividual. Finally, she attends supervisorymeetings.Elizabeth Simon has four employees reporting to her,and the same supervisory indicia, as described abovewith respect to Gingold, are applicable to Simon. Inview of the above facts, we conclude that Gingoldand Simon are supervisors within the meaning of theAct and must be excluded from the unit.2.Alleged confidential employeeThe Employer contends, contrary to the Petitioner,that Charlotte Doherty, the bookkeeper,isa confi-dential employee and should be excluded from theunit. She handles the receipts of all bills, makes outchecks for the treasurer's signature, and is responsi-ble for accounts receivable and payroll.She also isresponsibleforpreparationofthemonthlytreasurer's report. There is no indication that she as-sists and acts in a confidential capacity to personswho formulate, determine, and effectuatemanage-ment policies with regard to labor relations, or thatshe regularly substitutes for employees having suchduties.' Accordingly, we shall include her in the unit.1.Alleged supervisorsThe parties stipulated, and the record supports thefinding, that Edwin A. Abusamra, executive director,and Robert Stephanchick, project director, are super-visors as defined in the Act. The Employer contends,and the Petitioner does not dispute, that Isabelle Mc-Neil, director of professional services, Emma LaddJohnson, director of homemaker service, and Marga-retNoble, administrative assistant, are supervisors.The record reveals that all three individuals effective-3.Alleged professional employeesThe Employer and Petitioner contend that the 15nonsupervisory social workers are professional em-ployees. As stated earlier, the social workers are clas-sified as practitioner I, II, and III, social work associ-ates, and social work assistants. The practitioners,° In view of this finding it is unnecessary to determine whether Noble isalso a confidential employee.5The B F Goodrich Company,115 NLRB722 (1956) CHILD & FAMILY SERVICE OF SPRINGFIELDwith one exception,6 have master's degrees in socialwork. The duties of the practitioner I include "thegathering, analysis and evaluation of case data, theformation of psychosocial diagnosis, treatment plansand goals, the carrying out of the treatment processand the analysis and evaluation of the course andresults of the treatment process and plan for the or-derly termination of service."' In view of the intel-lectual character of the work performed, in additionto the academic training and other knowledge of anadvanced type required, we conclude that the em-ployees classified as practitioners are professionals.There are four persons classified as social workassistants. None has a degree and their cases are usu-ally task oriented or service oriented. Thus the jobdescription states that the social work assistant"serves clients who require clearly defined supportiveand educational services, environmental changes,and the interpretation and use of appropriate com-munity resources." The social work assistant, work-ing under close supervision, provides a range of serv-ices to clients including: "direct interviewing with thescope of his duties as described above, ancillary ser-vices such as transporting infants in our car, escort-ing clients for appointments, supervising childrenduring their parents' appointments, assisting withshopping and other concrete problems, making con-tactswith community resources in client's interestand under supervisory guidance." The qualificationis a high school diploma or its equivalent.The three employees classified as social work asso-ciates all have baccalaureate degrees, but none havea degree in social work, and no specialized trainingor experience is required. The social work associateperforms tasks similar to those performed by the as-sistant. The basic distinction, outside of the academicdegrees, is that the level of sensitivity and technicalcompetence is expected to be greater in the associate.The assistants as well as the associates function un-der the direction of a certified social worker. Neitherthe assistants nor associates are eligible for certifica-tion, for which a master's degree is required. In viewof the above, we find that the assistants and associ-ates require no advanced knowledge or specializedtraining in an institute of higher learning. Further,they are closely supervised in the performance oftheir jobs. Accordingly, we find that employees clas-sified as social work assistants and social work asso-ciatesare not professional employees within themeaning of the Act.In accordance with the above findings and the rec-ord as a whole, we find that a unit of all full-time and6 One employee, Eileen Grinspoon,has a bachelor of science degree andwas promoted to the position of practitioner on the basis of her experienceand level of expertise.She has taken courses on the master's degree level7This is revealed by the job description39regular part-time employees, excluding managerialemployees, guards and supervisors as defined in theAct, may constitute a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act. However, this unit includesprofessional and nonprofessional employees, whichthe Board cannot join in a signle unit without thedesiresof the professional employees being de-termined in a separate vote. Accordingly, we find thefollowing voting groups to constitute appropriateunits within the meaning of Section 9(b) of the Act:Group A:All full-time and regular part-time so-cial workers classified as practitioners, excludingmanagerial employees, supervisors and all otheremployees.Group B:All full-time and regular part-timehomemakers, maintenance employees, clericals,social work assistants, and social work associ-ates, excluding managerial employees, profes-sional employees, guards and supervisors as de-fined in the Act.We shall direct separate elections in voting groupsA and B. The employees in group A will be askedtwo questions on their ballot:"I.Do you wish to be included in the same unit asother employees employed by the Employer at itsSpringfield,Massachusetts, facilities for the purposesof collective bargaining?"2.Do you desire to be represented for the pur-poses of collective bargaining by Local 509, ServiceEmployees International Union, AFL-CIO?"If a majority of the professional employees in vot-ing group A vote yes to the first question, indicatingtheir desire to be included in a unit with the nonpro-fessional employees, they will be so included. Theirvotes on the second question will then be countedwith the votes of the nonprofessional employees vot-ing in Group B to decide the representative for theentire combined bargaining unit (professionals andnonprofessionals). If, on the other hand, a majorityof the professional employees in voting group A donot vote for inclusion, they will not be included withthe nonprofessional employees and their votes on thesecond question will then be separately counted todecide whether or not they wish to be represented bythe Petitioner in a separate professional unit.Our ultimate determination is based in part uponthe results of the elections. However, we make thefollowing findings in regard to the appropriate unit:1.If a majority of the professional employees votefor inclusion in a unit with the nonprofessional em-ployees, we find that the following employees willconstitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b) 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Act:All full-time and regular part-time employees ofthe Employer at its Springfield, Massachusetts,facilities,excludingmanagerialemployees,guards and supervisors as defined in the Act.2. If a majority of the professional employees donot vote for inclusion in the unit with nonprofession-al employees, we find the following two units to beappropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act:Unit A:All full-time and regular part-time socialworkersclassifiedaspractitionersattheEmployer's Springfield,Massachusetts, facili-ties,excluding managerial employees, supervi-sors,and all other employees.Unit B.:All full-time and regular part-timehomemakers, maintenance employees, clericals,social work assistants, and social work associ-ates, at the Employer's Springfield, Massachu-setts,facilities,excluding managerial employees,professional employees, guards, and supervisorsas defined in the Act.[Direction of Elections andExcelsiorfootnoteomitted from publication.]CHAIRMAN MURPHY,dissenting:I do not agree with my colleagues that the Boardshould assert jurisdiction over this Employer.The majority takes jurisdiction in this case on thebasis that "the Employer's homemaker operationsare similar to those of Visiting Nurses Associationover which we have asserted jurisdiction and applieda $100,000 standard." This rationale ignores, howev-er, a basic distinction between visitingnurses associ-ations and counseling or homemaker services: vis-itingnursesassociations,unlike thisEmployer,provide medical services and are health care institu-tions within the meaning of Section 2(14) of the Act.Inasmuch as in my view the Employer's provision ofhousekeeping and counseling services is not suffi-cient to bring it under the definition of health careinstitution, I believe this case is controlled byMingQuong Children's Center,210 NLRB 899 (1974). Inthat decision the Board majority declined to assertjurisdiction over a home for emotionally troubledchildren and established a policy that jurisdictionwould not be exercised over a "nonprofit institution"whose activities are noncommercial in nature and areintimately connected with the charitable purposes ofthe institution. Although this policy may be modifiedwith respect to health care institutions by the adventof the new health care amendments to the Act, I be-lieve it is stillsoundly applied to other nonprofit or-ganizations.Accordingly, I dissent from my col-leagues'assertion of jurisdiction in this case.